Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 1 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 2 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 3 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 4 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 5 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 6 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 7 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 8 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 9 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 10 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 11 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 12 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 13 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 14 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 15 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 16 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 17 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 18 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 19 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 20 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 21 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 22 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 23 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 24 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 25 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 26 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 27 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 28 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 29 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 30 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 31 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 32 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 33 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 34 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 35 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 36 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 37 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 38 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 39 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 40 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 41 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 42 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 43 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 44 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 45 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 46 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 47 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 48 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 49 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 50 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 51 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 52 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 53 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 54 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 55 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 56 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 57 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 58 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 59 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 60 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 61 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 62 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 63 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 64 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 65 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 66 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 67 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 68 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 69 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 70 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 71 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 72 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 73 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 74 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 75 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 76 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 77 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 78 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 79 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 80 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 81 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 82 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 83 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 84 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 85 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 86 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 87 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 88 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 89 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 90 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 91 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 92 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 93 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 94 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 95 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 96 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 97 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 98 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document    Page 99 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 100 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 101 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 102 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 103 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 104 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 105 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 106 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 107 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 108 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 109 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 110 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 111 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 112 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 113 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 114 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 115 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 116 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 117 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 118 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 119 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 120 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 121 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 122 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 123 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 124 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 125 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 126 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 127 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 128 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 129 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 130 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 131 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 132 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 133 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 134 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 135 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 136 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 137 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 138 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 139 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 140 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 141 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 142 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 143 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 144 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 145 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 146 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 147 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 148 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 149 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 150 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 151 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 152 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 153 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 154 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 155 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 156 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 157 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 158 of 159
Case 2:18-bk-15829-NB   Doc 73 Filed 10/11/18 Entered 10/11/18 12:07:54   Desc
                        Main Document   Page 159 of 159
